Case 3:19-cv-00418-REP-RCY Document 1-5 Filed 06/05/19 Page 1 of 2 PageID# 20




ExV,                            \                  \
       Case 3:19-cv-00418-REP-RCY Document 1-5 Filed 06/05/19 Page 2 of 2 PageID# 21
                            Virginia
              DEPARTMENT OF CORRECTIONS
                                                                                               Offender Request 801_F3a_7-12
                 Sussex II State Prison


                                                  Offender Request
DIRECTIONS
1. Fill in your Name,Number. Full Housing Assignment            4. Requests may be returned unanswered if addressed to
2. Please Print your request; KEEP IT BRIEF                        the wrong department or if duplicate requests are
3. Drop in the appropriate Mail Box                                sent.
       YOUR LAST NAME                                 FIRST                    MI         NUMBER             BLDG/CELL


                                           —UWuru                             E       -V\3vSyE               \E--VO
      WORK ASSIGNMENT                          ASSIGNED COUNSELOR                               TODAY'S DATE


                                            Ovdcn                                         (g/2S| 1?
TO: nCounselor                  □ Medical              d Personal Property          d Law Library           dMailroom
     n Unit Manager             □ Mental Health        dUdueation                   d Hearings              d Accounting
    O Ombudsman                 ODentist               dTood Service                d Recreation            dCommissary
     EH IPM-Programs Mgr. d Chaplain                   d Workforce Specialist       d Enterprise Laundry    dLaundry
     dl EBP Manager       d Assistant Warden           □ Warden                     0 Other j,. SV>QW j Senior Coa»£.e\of
CHECK PURPOSE: I lAppointment Request (Applicable departments onlv.llMouestion/Statement
  1. aw\ \Airi4-ir>r| "^/i TirAVer                    •Vo VV\g "VerYMxin             o-I yyy jslo 0& ft DCE
5/3o)i^. Pc-f -VhC X^vviplemenVctVtoft fA&nuci\ -Pop                      ^ if \We                               •for i-Vte
■Vpfrvvi na-V/.n 0^ n\y K'V'ViikV y>e.V>aVi'Qf    a 'Ibfftft'l 'V'o'VW ofder^y oj>g                           o{-"VV^e toocV^cre U)
    of t rv^-VAu.A»on       <le-Wfm<neJ V>v fbe Vslof Vt Supervi'Sof cf WttVcS Cennwo.nA-ef') Wen c\ vA/r I'-j-V-en
:)uS\itfcc>Vio'n rec^ui'f-C j, \ .e.o.cpy cbctrge of Xnci'dey^t ftepoft.                   jus-Vrfccf^ior) <A/fi-VWo oo \-\n<
                   Vofho X- recejyedi is i wsv.<ff('cig                "o*! feceiv/C ci                I So I'befg-Gre qn
             fi eppfV \"S weecleJ-To .V^S"V( VVy                            of tv>> job-                you p\eaSc
•Vrt vA-t a Copy            •VV\e             RgpofV                 usej I'o '^uS"lrPy me h^l^g •Vervn/ocy^ecl
     o¥»i                            ypM-
                    DO NOT ATTACH ADDITIONAL PAGES; DO NOT WKITE BELOW THIS LINE

                                                       RESPONSE
Request sent to correct department Q Yes [H No; Routed to:                                          Date:

^0(jw regiLte^rf- L^rxC                                       --fcyruiDCLJi^^ "fo 4f\e-.
                        .




~E^jM£3k                                          ^     ! i /"-Tfi'.* /,/      //i/^ X, -1         ^     '•/'A A j
  /. nA
fitA                                ^-^7 ^up^2<)rHi hi                                iA)rl/Jr\ / rl'rJ P-I^
Offender seen d Ves d No

  k^^uoLO                                                          n i(h\ gioife
       Official Responding                                                  Date of Response

                                                                                                            Revision Date:P3''201 ^
